DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2021 has been entered.

Status of the Claims
	Claim 1, 14 and 23 have been amended.  Claims 4, 5, 7, 10, 12, 13, 16, 17, 21, 22, 24-59, 61, 65, 67 and 68 have been cancelled.  No claims are newly added.  Accordingly, claims 1-3, 6, 8, 9, 11, 14, 15, 18-20, 23, 60, 62-64, 66, 69 and 70 remain pending in the application and are currently under examination.

Withdrawn Rejections
	Applicant’s amendment renders the rejection under 35 USC 103 over Nguyen moot.  Specifically, Nguyen is silent to “a polymer containing pyrrolidone is present in the matrix in an amount sufficient to inhibit crystallization of the naloxone in the matrix”.  Thus, said rejection has been withdrawn.  However, the previously presented rejection under 35 USC 103 over the combination of Nguyen and Won is applicable to the amended claims (see Rejection below).

Applicant’s amendment renders the rejection under 35 USC 103 over Nguyen in view of Sinclair moot.  Specifically, the references are silent to “a polymer containing pyrrolidone is present in the matrix in an amount sufficient to inhibit crystallization of the naloxone in the matrix”.  Thus, said rejection has been withdrawn.  However, a new grounds of rejection has been made under 35 USC 103 over the combination of Nguyen, Won and Sinclair.

Applicant’s amendment renders the rejection under 35 USC 103 over Nguyen in view of Harrant moot.  Specifically, the references are silent to “a polymer containing pyrrolidone is present in the matrix in an amount sufficient to inhibit crystallization of the naloxone in the matrix”.  Thus, said rejection has been withdrawn. However, a new grounds of rejection has been made under 35 USC 103 over the combination of Nguyen, Won and Harrant.

Applicant’s amendment renders the rejection under 35 USC 103 over Nguyen in view of Lewandowski moot.  Specifically, the references are silent to “a polymer containing pyrrolidone is present in the matrix in an amount sufficient to inhibit crystallization of the naloxone in the matrix”.  Thus, said rejection has been withdrawn.  However, a new grounds of rejection has been made under 35 USC 103 over the combination of Nguyen, Won and Lewandowski.

Applicant’s amendment renders the rejection under 35 USC 103 over Nguyen in view of Bigliardi moot.  Specifically, the references are silent to “a polymer containing pyrrolidone is present in the matrix in an amount sufficient to inhibit crystallization of the naloxone in the matrix”.  Thus, said rejection has been withdrawn.  However, a new grounds of rejection has been made under 35 USC 103 over the combination of Nguyen, Won and Bigliardi.

New and Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 8, 9, 11, 14, 18-20, 23, 60, 62-64, 66, 69 and 70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application". 
There is no explicit or implicit teaching in the specification for a polymer containing pyrrolidone (instant claims 1 and 23); the subject matter was not properly described as filed. The instant specification provides support for pyrrolidone and pyrrolidone derivatives as a penetration enhancer (page 16, line 15 - page 17, line 20) and the particular crosslinked amine-containing polymers, copolymers of dimethyl amino ethyl methacrylate and vinyl pyrrolidone and polyvinylpyrrolidone (page 14, lines 5-13).  However, the specification does not provide support for the full scope of the limitation, “a polymer containing pyrrolidone”. 
There is also no explicit or implicit teaching in the specification for “the polymer containing pyrrolidone is present in the matrix in an amount sufficient to inhibit crystallization of the naloxone in the matrix” (instant claims 1 and 23); the subject matter was not properly described as filed.  The instant specification provides support for crosslinked polymers that can inhibit drug crystallization (page 13, line 30 – page 14, line 4) and the particular crosslinked amine-containing polymers, copolymers of dimethyl amino ethyl methacrylate and vinyl pyrrolidone and polyvinylpyrrolidone (page 14, lines 5-13).  However, the specification does not provide support for the full scope of the limitation, “a polymer containing pyrrolidone is present in the matrix in an amount sufficient to inhibit crystallization of the naloxone in the matrix”. 
There is also no explicit or implicit teaching in the specification for “the polymer containing pyrrolidone is cross-linked” (instant claim 14).  The instant specification provides support for the particular crosslinked amine-containing polymers, copolymers of dimethyl amino ethyl methacrylate and vinyl pyrrolidone and polyvinylpyrrolidone (page 14, lines 5-13). However, the specification does not provide support for the full scope of the limitation, a “polymer containing pyrrolidone is cross-linked”.
Dependent claims 2, 3, 6, 8, 9, 11, 18-20 60, 62-64, 66, 69 and 70 do not remedy the new matter issues and as such said dependent claims suffer from the same deficiency.
	Applicant is invited to identify the portion of the specification that teaches said limitation, as the examiner has not been able to locate the applicable disclosure. The claims within this rejection are examined as written by the applicant; at this time new matter must be considered as part of the claimed subject matter. 
MPEP 2163.06 notes: "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)." MPEP 2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. MPEP 2163.06 further notes "When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure". 
This is a new matter rejection. Correction is respectfully requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 8, 9, 11, 14, 15, 18, 23, 66, 69 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2006/0078603 A1, Apr. 13, 2006, hereafter as “Nguyen”) in view of Won et al. (WO 2016/149077 A2, Sep. 22, 2016, hereafter as “Won”).
The instant invention is drawn to a transdermal delivery device comprising: a matrix comprising: a single active agent; a skin penetration enhancer; a pressure sensitive adhesive; and a polymer containing pyrrolidone, wherein the single active agent is naloxone, the pressure sensitive adhesive is a non-functional acrylate polymer and the polymer containing pyrrolidone is present in the matrix in an amount sufficient to inhibit crystallization of the naloxone in the matrix; and a backing layer; and a method of using thereof.
Regarding instant claims 1, 14 and 15, Nguyen teaches a transdermal drug delivery system for topical application of one or more active agents contained in one or more polymeric and/or adhesive carrier layers ([0021]). Said carrier layer comprise a pressure sensitive adhesive, and more preferably a blend of one or more acrylic, polysiloxane and/or rubber-based polymers ([0062]) including non-functional acrylate-based polymers ([0064]). Nguyen teaches naloxone as a particularly preferred drug ([0040]). Nguyen also teaches the inclusion of a backing layer ([0092]) as well as skin penetration enhancers ([0087]).  Nguyen also contemplates the inclusion of crosslinked polymers and cross-linking agents in the matrix ([0026] and [0057]).
Nguyen is silent to an embodiment combining all of the claimed elements.  However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to combine a) a matrix comprising naloxone and a skin penetration enhancer in a non-functionalized acrylate polymer with b) a backing layer with a reasonable expectation of success because Nguyen teaches that each of the elements are suitable for a transdermal delivery system for topical application. Further, one of ordinary skill would have been motivated to do so because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.
Nguyen is silent to a particular embodiment having a matrix comprising a non-functionalized acrylate pressure sensitive adhesive polymer and a polymer containing pyrrolidone, wherein the polymer containing pyrrolidone is present in the matrix in an amount sufficient to inhibit crystallization of the naloxone in the matrix (instant claim 1), wherein the polymer containing pyrrolidone is cross-linked (instant claim 14) and wherein the cross-linked polymer is cross-linked polyvinylpyrrolidone (instant claim 15).
Won teaches a transdermal device comprising a backing layer, an adhesive matrix comprising an active agent, a pressure sensitive adhesive acrylic polymer and cross-linked polyvinylpyrrolidone, and a release layer (abstract).  Won also teaches that the combination of the acrylic polymer and cross-linked polyvinylpyrrolidone improves the ability of the adhesive to absorb and transmit perspiration, improving adhesion of the transdermal device to skin ([0062]).
Both references are drawn to transdermal formulations comprising a matrix comprising an active agent and an acrylate-based pressure-sensitive adhesive, thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include a polymer containing pyrrolidone, specifically, a cross-linked polyvinylpyrrolidone as taught by Won into the invention of Nguyen with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so because Won teaches that cross-linked polyvinylpyrrolidone effectively improves the ability of the polyacrylate adhesive to absorb and transmit perspiration, improving adhesion of the transdermal device to skin.
It is noted that the instant specification states that crosslinked polymers may perform a variety of different functions including drug crystallization inhibition (page 13, line 30 – page 14, line 2) and the amount of crosslinked polymer in the matrix ranges, in some instances, from 2% to 30% w/w (page 15, lines 28-30).
Won further teaches that the cross-linked polyvinylpyrrolidone is present in the adhesive in an about in a range of about 2-6% w/w ([0014]). Won is also concerned with limiting crystal growth of the drug ([0034]).
Both references are drawn to transdermal formulations comprising a matrix comprising an active agent and an acrylate-based pressure-sensitive adhesive, thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include cross-linked polyvinylpyrrolidone in an amount of about 2-6% w/w as taught by Won into the invention of Nguyen with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so because Won teaches that cross-linked polyvinylpyrrolidone in said amounts effectively improves the ability of the polyacrylate adhesive to absorb and transmit perspiration, improving adhesion of the transdermal device to skin ([0062]).
While Won does not explicitly teach that the amount of the cross-linked polymer is directly related to inhibiting drug crystallization, Won does teach an overlapping amount of cross-linked polymer as taught by the instant specification as well as limiting crystal growth of the drug.  A skilled artisan would expect the same material in the same amount to behave in the same way.  A composition and its properties are inseparable (MPEP 2112.01).
Regarding instant claims 2 and 3, Nguyen teaches delivering an active agent over an extended period of time of at least 3 days or up to 7 days or longer ([0002], [0042] and [0083]).  Fig. 1 demonstrates drug delivery for 7 days. 
Regarding instant claim 6, Nguyen teaches that the amount of drug to be incorporated in the composition varies depending on the particular drug, the desired therapeutic effect, and the time span for which the device is to provide therapy and that normally, the amount of drug in the system can vary from about 0.01% to about 50% ([0042]). Nguyen also teaches that the composition of this invention is particularly useful for drugs which are used in relatively low concentrations, especially 0.1% to 30% of the total composition, more preferably from about 0.5% to about 15% of the total composition, most preferably from about 1% to about 10% of the total composition ([0042]).  
Nguyen is silent to naloxone in the particular range of 20% w/w or less.
However, MPEP 2144.05 states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” and “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation’”.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include the particular range of 20% w/w or less with a reasonable expectation of the success because Nguyen teaches a general range that encompasses the claimed range and it is the normal desire of scientists/artisan to improve upon what is already generally known via routine experimentation.
	Regarding instant claim 8, Nguyen teaches that the drug can be its free base or acid form, or in the form of salts, esters, or any other pharmacologically acceptable derivatives, or as components of molecular complexes ([0041]).  
Nguyen is silent to the particular drug, naloxone as a free base.
However, as discussed above, Nguyen teaches naloxone as a preferred drug and that the drug can be included in its free base form.  As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include naloxone it is free base form because Nguyen teaches a finite number of identified, predictable solutions that would yield a reasonable expectation of success.
	Regarding instant claim 9, Nguyen teaches that the drug delivery rate is in the range of from about 0.01 mg to about 100 mg of drug per day, and more preferably in range of from about 0.1 mg to about 50 mg per day ([0083]).  The claimed range of 0.1 µg to 10,000 µg per day equates to 0.0001 mg to 10 mg per day which is almost fully encompassed by the ranges taught by Nguyen.  
Nguyen is silent to an amount of naloxone delivered at a rate of 0.1 µg to 10,000 µg per day (i.e., 0.0001 mg to 10 mg per day).
However, MPEP 2144.05 states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” and “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation’”.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include a naloxone delivery rate of 0.1 µg to 10,000 µg per day with a reasonable expectation of the success because Nguyen teaches a general range that significantly overlaps and almost fully encompasses the claimed range and it is the normal desire of scientists/artisan to improve upon what is already generally known via routine experimentation.
Regarding instant claim 11, Nguyen teaches acrylate copolymers that are non-functional pressure sensitive adhesives ([0062] and [0064]).
	Regarding instant claim 18, Nguyen teaches the particular fatty acids, oleic and linoleic fatty acids as skin penetration enhancers ([0087]). While Nguyen does not teach a particular embodiment combining the composition of claim 1 with a fatty acid, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include a fatty acid with a reasonable expectation of success because Nguyen teaches incorporating said fatty acids into a transdermal formulation are suitable for the intended purpose of enhancing drug permeation through the skin (MPEP 2144.07).
	Regarding instant claim 23, Nguyen teaches the transdermal delivery device claimed as discussed above.  Nguyen further teaches application of the transdermal device to the skin or mucosa of the subject in order to topically administer the drug ([0003] and [0084]; claims 39 and 40).  
	Regarding instant claim 66, Nguyen teaches that the drug can be its free base or acid form, or in the form of salts, esters, or any other pharmacologically acceptable derivatives, or as components of molecular complexes ([0041]).
Nguyen is silent to the particular drug, naloxone as a free base.
However, as discussed above, Nguyen teaches naloxone as a preferred drug and that the drug can be included in its free base form.  As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include naloxone it is free base form because Nguyen teaches a finite number of identified, predictable solutions that would yield a reasonable expectation of success.
Regarding instant claims 69 and 70, Nguyen further teaches “blending”, “thoroughly mixing”, “uniformly mixing” and providing an end product that is uniform ([0095], [0098], [0099] and [0104]).  “Homogenous” is defined as “of uniform structure or composition throughout” as evidenced by Merriam-Webster.  As such, the teaching of a uniform product in Nguyen reads on the claimed “homogenous” mixture.
	Thus, the combined teachings of Nguyen and Won render the instant claims prima facie obvious.

Response to Arguments
Applicant's arguments, filed 8/9/2021, regarding the 103 rejection over Nguyen and Won have been fully considered but they are not persuasive. 
	Applicant argues that modifying the transdermal compositions of Nguyen with the teachings of Won to include a polymer to inhibit crystallization of the naloxone in the manner asserted by the Examiner would render the transdermal delivery devices of Nguyen unsatisfactory and inoperable for its intended purpose.  Applicant states that Nguyen makes clear that the advantageous properties of the transdermal compositions are provided by specifically incorporating different size of crystalline active agent and that compositions which only include solubilized active agent are undesirable.  Remarks, pages 8-10.
	In response, it is respectfully submitted that while Nguyen teaches transdermal compositions comprising different sizes of crystalline drug, Nguyen also teaches the inclusion of solubilized, non-crystalline drug ([0022] and [0031]).  Thus, contrary to applicant’s statements, Nguyen teaches that some of the active agent can be in a non-crystalline form and combining the teachings of Won (i.e., a polymer to inhibit crystallization) would not render the transdermal delivery devices of Nguyen unsatisfactory or inoperable for its intended purpose.  MPEP 2123 states that references are relevant as prior art for all they contain including alternative embodiments.  MPEP 21223 (II) further states, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….”. 
	Thus, for these reasons, Applicant’s arguments are found unpersuasive.  Said rejection is maintained.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2006/0078603 A1, Apr. 13, 2006, hereafter as “Nguyen”) in view of Won et al. (WO 2016/149077 A2, Sep. 22, 2016, hereafter as “Won”), as applied to claims 1 and 18 above, and further in view of Sinclair (USPN 5,096,715, Mar. 17, 1992, hereafter as “Sinclair”) .
The instant invention is described above.
Nguyen and Won teach the elements described above.  Additionally, Nguyen teaches including fatty acids as skin penetration enhancers ([0087].
Nguyen and Won are silent to the particular skin penetration enhancer, a saturated fatty acid, and more particularly, a C8-C16 saturated fatty acid.
Sinclair teaches transdermally administering to a subject a composition comprising an opiate antagonist (e.g., naloxone), a vehicle and a permeation enhancer (abstract; col. 4, lines 26-27). Sinclair teaches the particular permeation enhancers, saturated fatty acids including caprylic acid, capric acid, lauric acid, myristic acid, palmitic acid, etc. (col. 6, lines 60-67). Sinclair also teaches that said permeation enhancers assure rapid systemic delivery of the antagonist (col. 5, lines 28-29).
The references are drawn to transdermal formulations comprising naloxone, thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include the particular permeation/penetration enhancers taught by Sinclair into the invention of Nguyen/Won with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so because Sinclair teaches that said penetration/permeation enhancers effectively improve penetration of the opiate antagonist into the skin and, thereby, assure rapid systemic delivery of the active agent.
Thus, the combined teachings of Nguyen, Won and Sinclair render the instant claims prima facie obvious.

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2006/0078603 A1, Apr. 13, 2006, hereafter as “Nguyen”) in view of Won et al. (WO 2016/149077 A2, Sep. 22, 2016, hereafter as “Won”), as applied to claim 23 above, and further in view of Harrant (EP 0790058 A1, machine translation, Aug. 20, 1997, hereafter as “Harrant”).
The claim is drawn to a method of administering naloxone to a subject, the method comprising: applying to a skin surface of the subject a transdermal delivery device comprising: a matrix comprising a single active agent and a skin penetration enhancer in a pressure sensitive adhesive, wherein the single active agent is naloxone and the pressure sensitive adhesive is a non-functional acrylate polymer; and a backing layer; to administer naloxone to the subject; wherein the naloxone is present in an amount sufficient to treat or reduce a side effect from opioid administration in the subject.
Nguyen and Won teach the elements discussed above.  Additionally, Nguyen teaches a general drug delivery rate in the range of from about 0.01 mg to about 100 mg of drug per day, and more preferably in range of from about 0.1 mg to about 50 mg per day ([0083]).
Nguyen and Won are silent to naloxone in an amount sufficient to treat a side effect from opioid administration.
Harrant teaches a transdermal therapeutic system comprising naloxone for the treatment of obstipation/constipation, a common side effect of opioid administration (pages 2-3).  Harrant also teaches known transdermal formulations comprising naloxone can be used for the treatment of obstipation/constipation (page 2, paragraphs 2 and 4).  Harrant also teaches that small quantities of naloxone administered transdermally are effective in the treatment of constipation (page 2, paragraphs 6-7).  
In Nguyen/Won, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include naloxone in an amount sufficient to treat a side effect from opioid administration such as constipation as suggested by Harrant with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because Harrant teaches transdermal formulations comprising therapeutically effective amounts of naloxone for the treatment of constipation due to opioid administration.  
Thus, the combined teachings of Nguyen, Won and Harrant render the instant claim prima facie obvious.

Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2006/0078603 A1, Apr. 13, 2006, hereafter as “Nguyen”) in view of Won et al. (WO 2016/149077 A2, Sep. 22, 2016, hereafter as “Won”), as applied to claim 23 above, and further in view of Lewandowski (US 2003/0003113 A1, Jan. 2, 2003, hereafter as “Lewandowski”).
The claim is drawn to a method of administering naloxone to a subject, the method comprising: applying to a skin surface of the subject a transdermal delivery device comprising: a matrix comprising a single active agent and a skin penetration enhancer in a pressure sensitive adhesive, wherein the single active agent is naloxone and the pressure sensitive adhesive is a non-functional acrylate polymer; and a backing layer; to administer naloxone to the subject; wherein the naloxone is present in an amount sufficient to treat opioid addiction in the subject.
Nguyen and Won teach the elements discussed above.  Nguyen also teaches a general drug delivery rate in the range of from about 0.01 mg to about 100 mg of drug per day, and more preferably in range of from about 0.1 mg to about 50 mg per day ([0083]).
Nguyen and Won are silent to naloxone in an amount sufficient to treat opioid addiction.
Lewandowski teaches a transdermal therapeutic formulation comprising a therapeutically effective amount of naloxone for the treatment of opioid addiction ([0026], [0041] and [0050]).  
In Nguyen/Won, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include naloxone in an amount sufficient to treat opioid addiction as suggested by Lewandowski with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because Lewandowski teaches transdermal formulations comprising therapeutically effective amounts of naloxone that are effective in treating opioid addiction.  
Thus, the combined teachings of Nguyen, Won and Lewandowski render the instant claim prima facie obvious.

Claims 63 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2006/0078603 A1, Apr. 13, 2006, hereafter as “Nguyen”) in view of Won et al. (WO 2016/149077 A2, Sep. 22, 2016, hereafter as “Won”), as applied to claim 23 above, and further in view of Bigliardi et al. (“Treatment of pruritus with topically applied opiate receptor antagonist”, J Am Acad Dermatol., June 2007, 56(6), pgs. 979-988; hereafter as “Bigliardi”).
The claims are drawn to a method of administering naloxone to a subject, the method comprising: applying to a skin surface of the subject a transdermal delivery device comprising: a matrix comprising a single active agent and a skin penetration enhancer in a pressure sensitive adhesive, wherein the single active agent is naloxone and the pressure sensitive adhesive is a non-functional acrylate polymer; and a backing layer; to administer naloxone to the subject; wherein the naloxone is present in an amount sufficient to treat/reduce atopic dermatitis/pruritus in the subject.
Nguyen and Won teach the elements discussed above.  Nguyen also teaches a general drug delivery rate in the range of from about 0.01 mg to about 100 mg of drug per day, and more preferably in range of from about 0.1 mg to about 50 mg per day ([0083]).
Nguyen and Won are silent to naloxone in an amount sufficient to treat/reduce atopic dermatitis or pruritus.
Bigliardi teaches topical application of a therapeutically effective amount of naltrexone for 2 weeks to treat and reduce pruritus and specifically to treat and reduce pruritus in patients with atopic dermatitis (abstract; pg. 981, right col.; pg. 982, left col.). 
In Nguyen/Won, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include naloxone in an amount sufficient to treat pruritus or atopic dermatitis as suggested by Bigliardi with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because Bigliardi teaches topical formulations comprising therapeutically effective amounts of naloxone that are effective in treating/reducing pruritus and atopic dermatitis (page 986).  
Thus, the combined teachings of Nguyen, Won and Bigliardi render the instant claim prima facie obvious.

Conclusion
All claims have been rejected; no claims are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617